NO. 07-08-0115-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL D

MAY 12, 2008

______________________________


VENNA POLITE DIXON, INDIVIDUALLY, AND AS NEXT FRIEND OF 
DESTINY COLBERT, AND TIMOTHY DIXON, INDIVIDUALLY,
AND AS NEXT FRIEND OF KRISTOFER DIXON, APPELLANTS


V.

KEITH DEAN SCHLESENER, APPELLEE


_________________________________

FROM THE COUNTY COURT AT LAW NO. 2 OF POTTER COUNTY;

NO. 95,303-2; HONORABLE PAMELA COOK SIRMON, JUDGE

_______________________________

Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
MEMORANDUM OPINION
          By letter dated April 3, 2008, this Court notified Ms. Polite to pay the outstanding
filing fee of $175 on or before April 30, 2008, noting that failure to do so might result in
dismissal.
          Unless a party is excused from paying a filing fee, the Clerk of this Court is required
to collect filing fees set by statute or the Supreme Court when an item is presented for
filing.  See Tex. R. App. P. 5 and 12.1(b).  Although the filing of a notice of appeal invokes
this Court’s jurisdiction, if a party fails to follow the prescribed rules of appellate procedure,
the appeal may be dismissed.  Tex. R. App. P. 25.1(b).  Consequently, because the filing
fee remains unpaid, we must dismiss the appeal. 
          Consequently, the appeal is dismissed for failure to comply with (1) a requirement
of the Texas Rules of Appellate Procedure and (2) a notice from the Clerk requiring
payment of the filing fee within a specified time.  Tex. R. App. P. 42.3(c).

                                                                           Patrick A. Pirtle
                                                                                 Justice


nderline">See Tex. R. App. P.
25.2(d).
          It is so ordered.
Per Curiam
Do not publish.